DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims, Remarks, and “Declaration of Ronald P. Corio” filed March 22, 2021.
In view of the Amendments to the Claims filed March 22, 2021, the rejections of claims 1, 6, 8-12, and 23 under 35 U.S.C. 112(b) previously presented in the Office Action sent December 23, 2020 have been withdrawn.
In  view of the Amendments to the Claims filed March 22, 2021, the rejections of claims 1, 6, 8-12, and 23 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 previously presented in the Office Action sent December 23, 2020 have been have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-6, 8-12, 15-23 are currently pending while claims 2-5 and 15-22 have been withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 6 recites the limitation "the solar panels" on line 2.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the solar panels" recited on line 2 of claim 6 is referring to any of the “one or more solar panels” recited on line 3 of claim 1 and, if so which of the one or more panels, or if “the solar panels" recited on line 2 of claim 6 is referring to entirely different solar panels altogether. 
Amending “the solar panels” to “the one or more solar panels” would overcome the rejections.
Claim 8 recites the limitation "the solar panels" on line 3.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the solar panels" recited on line 3 of claim 8 is referring to any of the “one or more solar panels” recited on line 3 of claim 1 and, if so which of the one or more panels, or if “the solar panels" recited on line 3 of claim 8 is referring to entirely different solar panels altogether. Dependent claims are rejected for dependency. 
Amending “the solar panels” to “the one or more solar panels” would overcome the rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kania et al. (U.S. Pub. No. 2013/0125825 A1).
With regard to claim 1, Kania et al. discloses a floating island comprising:
a permeable and buoyant matrix base having a top surface and defining pores therein (such as the top layer 3 having a top most horizontal surface, cited to read on the claimed “top surface” and described in [0179] as “porous matrix 3”); and
one or more solar panels (“solar panel” is interpreted to include a device including solar cells; the solar panel component 24 including the two vertical supports and electrical wiring depicted in Fig. 9 as fixedly mounted directly onto the cited matrix base 3, at the interface of cited matrix base 3 and the two vertical supports of the cited one or more solar panels, and cited to read on the claimed “one or more solar panels” as they form a device including solar cells), each solar panel having  
a top surface facing the sun (such as depicted in Fig. 9, the cited one or more solar panels have a top angled surface at component 24 facing the sun) and
a bottom surface (as depicted in Fig. 9, the cited one or more solar panels have a bottom surface, or a surface towards the bottom of the panel, such as the bottom most surface of the cited one or more solar panels at the interfacing surface of the cited two vertical supports and the cited matrix base 3); wherein
the one or more solar panels are fixedly mounted directly onto the matrix base such that the bottom surface of each solar panel directly interfaces with the top surface of the matrix base (as depicted in Fig. 9, the cited one or more solar panels are fixedly mounted directly onto the cited matrix base 3 such that the cited bottom surface of the cited one or more solar panels, recall the bottom most surface of the cited one or more solar panels at the interfacing surface of the cited two vertical supports and the cited matrix base 3, directly interfaces with the cited top surface of the cited matrix base 3) and such that 

    PNG
    media_image1.png
    519
    698
    media_image1.png
    Greyscale

Annotated Fig. 9
the one or more solar panels are located at or above a waterline of the floating island (such as depicted in annotated Fig. 9 above, the cited one or more solar panels are physically located above, or at a higher elevation than, the depicted waterline); wherein
heat is transferred from the one or more solar panels to water disposed within the pores of the matrix base such that the one or more solar panels are cooled and the water in the matrix base is warmed (the water circulation components 25, 26, and 27 are cited to read provide for the claimed “heat is transferred from the one or more solar panels to water disposed within the pores of the matrix base such that the one or more solar panels are cooled and the water in the matrix base is warmed” because they are structurally capable of transferring heat from the one or more solar panels to water disposed within the pores of the matrix base such that the one or more solar panels are cooled and the water in the matrix base is warmed since the water exiting discharge lines 27 is capable of transferring heat away from the cited one or more solar panels at least at the two vertical supports such that the cited one or more solar panels, at least at the cited two vertical supports, are cooled and the water percolated down and into the matrix base is warmed).
With regard to claim 23, Kania et al. discloses a floating island comprising:
a permeable and buoyant matrix base having a top surface and defining pores therein (such as the top layer 3 having a top most horizontal surface, cited to [0179] as “porous matrix 3”); and
one or more solar panels (“solar panel” is interpreted to include a device including solar cells; the solar panel component 24 including the two vertical supports and electrical wiring depicted in Fig. 9 as fixedly mounted directly onto the cited matrix base 3, at the interface of cited matrix base 3 and the two vertical supports of the cited one or more solar panels, and cited to read on the claimed “one or more solar panels” as they form a device including solar cells), each solar panel having  
a top surface facing the sun (such as depicted in Fig. 9, the cited one or more solar panels have a top angled surface at component 24 facing the sun) and
a bottom surface (as depicted in Fig. 9, the cited one or more solar panels have a bottom surface, or a surface towards the bottom of the panel, such as the bottom most surface of the cited one or more solar panels at the interfacing surface of the cited two vertical supports and the cited matrix base 3); wherein
the one or more solar panels are fixedly mounted directly onto the matrix base such that the bottom surface of each solar panel directly interfaces with the top surface of the matrix base (as depicted in Fig. 9, the cited one or more solar panels are fixedly mounted directly onto the cited matrix base 3 such that the cited bottom surface of the cited one or more solar panels, recall the bottom most surface of the cited one or more solar panels at the interfacing surface of the cited two vertical supports and the cited matrix base 3, directly interfaces with the cited top surface of the cited matrix base 3); wherein

    PNG
    media_image1.png
    519
    698
    media_image1.png
    Greyscale

Annotated Fig. 9
heat is transferred from the one or more solar panels to water disposed within the pores of the matrix base such that the one or more solar panels are cooled and the water in the matrix base is warmed (the water circulation components 25, 26, and 27 are cited to read provide for the claimed “heat is transferred from the one or more solar panels to water disposed within the pores of the matrix base such that the one or more solar panels are cooled and the water in the matrix base is warmed” because they are structurally capable of transferring heat from the one or more solar panels to water disposed within the pores of the matrix base such that the one or more solar panels are cooled and the water in the matrix base is warmed since the water exiting discharge lines 27 is capable of transferring heat away from the cited one or more solar panels at least at the two .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kania et al. (U.S. Pub. No. 2013/0125825 A1) in view of Smadja et al. (U.S. Pub. No. 2017/0040926 A1).
With regard to claims 6 and 8-12, independent claim 1 is anticipated by Kania et al. under 35 U.S.C. 102(a)(1) as discussed above. 
Kania et al. does not discloses further comprising a rotation system configured to rotated the floating island such that the solar panels are facing the sun.
However, Smadja et al. discloses a floating island including one or more solar panels (see Title and Fig. 11A-D) and teaches a rotation system configured to rotate the floating island such that the solar panels are facing the sun (see 150 and 152 depicted in Fig. 11A-D and see [0084]). 
Smadja et al. discloses the rotation system comprises a pivot post (see one of 150 depicted in Fig. 11A-D cited to read on the claimed “pivot post” because it a post in which the solar panels pivot around, or in the vicinity of), a cable windlass (the other 150 depicted in Fig. 11A-D), a first cable coupled to the cable windlass (such as one of the cables 152 attached to the cited cable windlass), and a second cable coupled to the cable windlass (such as the other cable 152 attached to the cited cable windlass). 
Smadja et al. discloses wherein when the cable windlass rotates in a clockwise/counterclockwise direction tension/slack is applied to the first cable and slack/tension is applied to the second cable such that the floating island rotates around, or in the vicinity of, the pivot post in a clockwise/counterclockwise direction (see [0084] and Fig. 11A-D).
Smadja et al. discloses the rotation system allows the solar panels to track the sun throughout the day (see Abstract).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the floating island of Kania et al. to include the .

Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive.
Applicant contends, in the response and “Declaration of Ronald P. Corio”, that the term “solar panel” excludes mounting components. Applicant provides three references which discuss “solar panels” separately from mounting components. However, this argument is not persuasive.
It is noted, applicant previously contended a “solar panel” excluded a frame, the examiner indicated a person having ordinary skill in the art could interpret a “solar panel” as including a frame (U.S. Pub. No. 2014/0026942 A1), and the examiner suggested reciting additional structure limitations to delineate the structure of the claimed solar panel from the cited solar panel of the prior art (see interview summary sent December 7, 2020).
In the instant response filed March 22, 2021, applicant now acknowledges a “solar panel” may include a frame (see page 6 of the response filed March 22, 2021 and the “Declaration of Ronald P. Corio”) but further contends a “solar panel” cannot include mounting structures.
A person having ordinary skill in the art would not understand the term “solar panel” to definitely exclude mounting structures. Cashion et al. (U.S. Pub. No. 2010/0018570 A1) teaches “a solar panel having adjustable mounting structure so as to having mounting hardware with a suitable number of degrees of freedom” (see [0019-0020]). Cashion et al. teaches a “solar panel 1” (see Fig. 1 and [0094]) which includes multiple mounting components (for example articulating mechanism 3 which includes chassis/rails 302, 305, 307). 
Reciting additional structure limitations to delineate the structure of the claimed solar panel from the cited solar panel of the prior art could overcome the rejections of the claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        April 23, 2021